Citation Nr: 1711553	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-39 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2011, the Board remanded the current issues for further evidentiary development.

With respect to the issue of whether new and material evidence has been received to reopen a claim for service connection for bronchial asthma, the Board notes that, regardless of the determination reached by the RO in its September 2008 rating decision, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for bronchial asthma and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed January 1975 rating decision denied service connection for bronchial asthma.

2.  Some of the evidence received since the January 1975 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bronchial asthma.


CONCLUSIONS OF LAW

1.  The January 1975 rating decision that denied service connection for bronchial asthma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for bronchial asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a claim for service connection for bronchial asthma, which was initially denied by the RO in a January 1975 rating decision.  The Veteran was notified of that rating decision and his appellate rights, and he did not appeal or submit any evidence within one year.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the January 1975 rating decision included service treatment records (STRs) and two VA examination reports.  The Veteran's claim was denied because the RO found that his asthma had not been incurred in or aggravated by his period of active duty service.

Evidence added to the record since the January 1975 rating decision consists of additional post-service treatment records, as well as the Veteran's lay statements asserting that he was hit on the chest during service and that this trauma caused his in-service respiratory symptoms.  This evidence is "new," as it was not previously submitted to agency decision makers.  Moreover, the Veteran's statements regarding in-service chest trauma, which are presumed credible for purposes of reopening his service connection claim, are material, as they speak to the unestablished fact of in-service incurrence or aggravation of asthma.  As new and material evidence has been received, the claim may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bronchial asthma is reopened.


REMAND

Although the claim for service connection for bronchial asthma has been reopened by the Board, the RO has not adjudicated that claim on the merits.  Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Before the RO adjudicates the merits of the Veteran's claim for service connection for bronchial asthma, however, further development is warranted.

The Veteran's STRs include an April 1974 enlistment examination that does not note abnormalities of his chest and lungs.  However, in May 1974, he sought in-service treatment for a four-day history of chest pain and shortness of breath.  During an evaluation in June 1974, the Veteran reported that he had difficulty keeping up during basic training, was experiencing frequent wheezing, and could not sleep.  In July 1974, the Veteran was medically discharged following a Medical Evaluation Board's determination that he had bronchial asthma that preexisted service.  On the Veteran's July 1974 separation examination report, the reviewing clinician noted that the Veteran's chest and lungs were abnormal and described findings of "diffuse fine scattered expiratory wheezes."

The Veteran filed his initial claim for service connection for asthma the month following his discharge, and he was afforded a VA examination in connection with that claim in November 1974.  At that time, he told the examiner that he was experiencing daily asthma attacks that occurred mostly at night.  The examiner diagnosed him with moderate bronchial asthma, but did not offer an opinion regarding the etiology of that condition.  

The next post-service medical evidence of record that discusses asthma is associated with VA treatment the Veteran received in March 2009, at which time he described a history of bronchial asthma that was treated with an inhaler as needed.  A July 2009 VA treatment record notes that the Veteran's inhaler was issued by a non-VA provider.  During VA treatment in May 2010, the Veteran reported that a sergeant hit him with a rifle during service and that the incident "ended in treatment for asthma."

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In light of the foregoing evidence, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that a VA examination that includes an opinion on whether the Veteran's current asthma is related to service should be scheduled on remand.

Updated VA treatment records should also be obtained on remand, and the Veteran should be given an opportunity to identify any relevant private treatment records, to include any records associated with treatment by the clinician who prescribed his inhaler.

Regarding the issue of entitlement to nonservice-connected pension, as the Board noted in its March 2011 remand, that claim is inextricably intertwined with the issue of entitlement to service connection for bronchial asthma.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, adjudication of the Veteran's claim of entitlement to nonservice-connected pension must again be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, to include any records associated with treatment by the private clinician who prescribed his albuterol inhaler.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA respiratory conditions examination.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

For the purposes of this opinion, please assume that the Veteran entered service in sound respiratory health.  Keeping that assumption in mind, is it at least as likely as not (50 percent probability or more) that the Veteran's current asthma had its onset in service or is otherwise related to service, to include his reported in-service chest trauma?  Please explain why or why not, specifically considering and discussing the Veteran's May 1974 treatment for symptoms of chest pain and shortness of breath; his June 1974 report of frequent wheezing and an inability to sleep; his November 1974 report, during a VA examination, of experiencing daily asthma attacks; and the November 1974 VA examiner's diagnosis of moderate bronchial asthma.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate both claims on the merits.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


